Citation Nr: 1611998	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1983 to March 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In March 2009, the Veteran filed his original claims seeking entitlement to service connection for bilateral hearing loss and for tinnitus.  In a November 2009 rating decision, the RO denied both claims because the evidence of record did not show that either disability was caused by or the result of the Veteran's military service.  The Veteran was notified of this decision and of his appellate rights.

In October 2010, the Veteran submitted new and material evidence in the form of a new application for compensation benefits which included statements from the Veteran and his representative regarding his in-service noise exposure, his military occupational specialty (MOS) as a strategic aircraft maintenance specialist, and new dates regarding the onset of his hearing loss and tinnitus.

In December 2010, the RO issued another rating decision which continued to deny service connection for both claims.  The Veteran subsequently perfected an appeal of that decision.

Because additional pertinent evidence regarding the Veteran's bilateral hearing loss and tinnitus was received within the one-year appeal period after the November 2009 initial rating decision, and because there was no determination as to whether that evidence was new and material, the November 2009 decision did not become final and is properly on appeal to the Board.  See Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011) (interpreting 38 C.F.R. § 3.156(b) (2015)).  As such, the issues on appeal have been recharacterized as original service connection claims, as shown the title page. 



REMAND

Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims herein.  38 U.S.C.A. § 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that his currently diagnosed bilateral hearing loss is related to in-service noise exposure.  Specifically, the Veteran reports that his in-service duties included "ten years of flight line work with B-52 aircraft, multiple aircraft, each with eight J-57 jet engines, powered Aero-Space ground equipment, and small arms training."

The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of bilateral hearing loss.  However, a review of the Veteran's Form DD 214, Certificate of Release or Discharge from Active Duty, reveals that the Veteran's MOS was Strategic Aircraft Maintenance Specialist.  Therefore, the evidence establishes that the Veteran had in-service noise exposure, as his descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  

In November 2009, the Veteran was afforded a VA audiological examination.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner provided an opinion that military noise exposure did not cause the Veteran's hearing loss.  However, the Board finds that the VA opinion is inadequate and does not provide a sufficient basis upon which to decide the claim.  Specifically, the VA examiner opined that the Veteran's hearing loss was not caused by or a result of noise exposure in the military because his hearing was normal at the time of separation with no significant shift from his hearing at enlistment testing.  The United States Court of Appeals for Veterans Claims (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Veteran did not complain of hearing loss at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion.  Therefore, the Board finds the opinion is insufficient for VA adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Because of the deficiencies of the VA opinion, there is no adequate medical opinion of record that addresses whether there is any relationship between the Veteran's active military service and his current bilateral hearing loss.  Thus, a new medical opinion is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").  Thus, in order to satisfy VA's duty to assist, the Board finds remand is warranted to obtain an appropriate examination and medical opinion regarding the etiology of the Veteran's bilateral hearing loss.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159.

Additionally, as the November 2009 VA examiner stated that the Veteran's tinnitus was "as likely as not" a symptom associated with the Veteran's bilateral hearing loss, the Board finds that the Veteran's claim of entitlement to service connection for tinnitus is inextricably intertwined with his claim for entitlement to service connection for bilateral hearing loss; therefore, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded an appropriate examination to determine the nature and etiology of his hearing loss.  All necessary tests should be conducted.  The claims file must be provided to the examiner in conjunction with the examination.  
After reviewing the evidence of record, performing        a clinical evaluation of the Veteran, and with consideration of the Veteran's lay statements regarding his in-service and post-service noise exposure, his in-service symptoms, and his symptoms since separation from service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss began in service, was caused by service, or is otherwise related to service, to include the established in-service noise exposure.  In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion. 

A complete rationale should be provided for any opinion or conclusion expressed.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



